Case 4:19-cv-11654-SDD-RSW ECF No. 32, PageID.158 Filed 01/19/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

ROBERT DECKER,
                                          Case No. 19-11654
             Plaintiff,                   District Judge Stephanie Dawkins Davis
v.                                        Magistrate Judge R. Steven Whalen

JOHN DOE, et al.,

           Defendants.
___________________________________/

                                         ORDER

      Plaintiff’s Motion for Court Order [ECF No. 28] is GRANTED.

      Because Plaintiff was granted leave to proceed in forma pauperis, he is entitled to

service of process by the U.S. Marshal. See Fed.R.Civ.P. 4(c)(3). Plaintiff was previously

ordered to provide addresses for the Defendants so that service could be effected. He has

now provided addresses. See ECF No. 24.

      Service of the summons and complaint is governed generally by Rule 4(e), which

provides that service may be effected:

      “(1) pursuant to the law of the state in which the district court is located, or
      in which service is effected....”

      Under Michigan law, specifically M.C.R. 2.105(A)(2), service may be effected as

follows:

      (2) sending a summons and a copy of the complaint by registered or
      certified mail, return receipt requested, and delivery restricted to the
      addressee. Service is made when the defendant acknowledges receipt of the

                                             -1-
Case 4:19-cv-11654-SDD-RSW ECF No. 32, PageID.159 Filed 01/19/21 Page 2 of 3




       mail. A copy of the return receipt signed by the defendant must be attached
       to proof showing service under subrule (A)(2).”

       In lieu of personal service, the United States Marshal is directed to mail copies of

the summons and complaint to the Defendants listed below, by certified mail, return

receipt requested, at the addresses that Plaintiff provided:

       1. DEA Agent Lilita Infante, DEA Miami, 2100 N. Commerce Pkwy., Miami, FL
       33027.

       2. Jason Hayes, FBI Field Office, 2030 SW 145th St., Miramar, FL 33027.

       3. FBI Agent Troy Wohlfert, FBI Field Office, 2030 SW 145th St., Miramar, FL
       33027.

       4. US Postal Insp. Rafael Garcia, USPS District Office, 1401 W. Fort St., Detroit,
       MI 48233.

       5. FBI Agent Jason Williamson, FBI HQ, 935 Pennsylvania Ave. NW,
       Washington, DC 20535.

       6. US Postal Insp. Michael Turner, USPS District Office, 1401 W. Fort St.,
       Detroit, MI 48233.

       7. FBI Agent Stephen Mason, FBI Field Office, 2030 SW 145th St., Miramar, FL
       33027.

       8. FBI Agent Carlos Goris, FBI Field Office, 2030 SW 145th St., Miramar, FL
       33027.

       9. Postal Insp. Todd Ziobro, USPS District Office, 1401 W. Fort St., Detroit, MI
       48233.

       10. TFO Daniel Jones, FBI HQ, 935 Pennsylvania Ave. NW, Washington, DC
       20535.

       11. IRS Agent Jeff Riedel, 51 SW 1st Ave., Ste. 700, Miami, FL 33130.


                                             -2-
Case 4:19-cv-11654-SDD-RSW ECF No. 32, PageID.160 Filed 01/19/21 Page 3 of 3




       12. IRS Agent Carly Klein, 51 SW 1st Ave., Ste. 700, Miami, FL 33130.

       13. DEA Agent Stephen Popp, DEA Miami, 2100 N. Commerce Pkwy., Miami,
       FL 33027.

       14. IRS Agent Santiago Aquino, 51 SW 1st Ave., Ste. 700, Miami, FL 33130.

       15. FBI Agent Ryan Ormond, FBI Field Office, 2030 SW 145th St., Miramar, FL
       33027.

       16. CIS Agent Neville Barrent, Miami Field Office, 8801 NW 7th Ave., Miami,
       FL 33150.

       17. FBI Agent Nicolas Zambeck, FBI Field Office, 2030 SW 145th St., Miramar,
       FL 33027.

       18. TFO Jeff Motka, FBI HQ, 935 Pennsylvania Ave. NW, Washington, DC
       20535.

       Pursuant to Fed.R.Civ.P. 4(m), the time for service of the summons and complaint

is extended 90 days from the date of this Order.

       IT IS SO ORDERED.


                                          s/R. Steven Whalen
                                          R. Steven Whalen
                                          United States Magistrate Judge
Dated: January 19, 2021


                            CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing document was sent to parties of
record on January 19, 2021 electronically and/or by U.S. mail.


                                                   s/Carolyn M. Ciesla
                                                   Case Manager

                                            -3-
